Case 1:19-cv-03347-RBJ-SKC Document 26 Filed 07/13/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No. 19-cv-03347-RBJ-SKC
  ______________________________________________________________________________

  WYATT T. HANDY, JR.,

          Plaintiff,

  v.

  CITY OF AURORA,
  OFFICER ANTHONY NICHOLS,
  OFFICER CHRISTOPHER THRIVIERGE,
  OFFICER JOSIAH COE,
  OFFICER CHRISTOPHER YARBOROUGH, and
  OFFICER ALEX SOTELO,

        Defendants.
  ______________________________________________________________________________

  DEFENDANTS' RESPONSE TO PLAINTIFF'S MOTION TO DETERMINE IF PROCESS
                     WAS SERVED ON DEFENDANTS PROPERLY
  ______________________________________________________________________________


         The Defendants, City of Aurora, and Defendant Officers, by their counsel, Charles A.

  Piekarski and Julia A. Bannon of the Office of the City Attorney of Aurora Colorado, and Ann

  Smith of the office of Vaughan and DeMuro, hereby submit this Defendants' Response to

  Plaintiff's Motion to Determine if Process was Served on Defendants Properly [Doc. 22].

         1.       Above listed counsel in this case conferred with the Plaintiff and stated that the

  Defendants had been served on June 10, 2020, multiple times. Above listed counsel also expressed

  the same in their Motion for Extension of Time to Respond to Complaint [Doc. 13].
Case 1:19-cv-03347-RBJ-SKC Document 26 Filed 07/13/20 USDC Colorado Page 2 of 3




          2.     Above listed counsel also expressed to the Plaintiff during conferral, that the

  Motion for Extension of Time to Respond to Complaint served as our Entry of Appearance in this

  case.

          3.     The only exception to service is for Defendant Thivierge, who was no longer

  employed with the Aurora Police Department at the time of the purported service on him on June

  10, 2020. Undersigned counsel are attempting to reach Defendant Thivierge regarding a waiver

  of service, but anticipate that they may need to file a motion to quash service.


          WHEREFORE, Defendants respectfully submit this Response to Plaintiff's Motion to

  Determine if Process was Served on Defendants Properly in order to clarify and assist the Court.


  Dated: July 13, 2020

                                                        Respectfully submitted,



                                                        s/ Charles A. Piekarski
                                                        Charles A. Piekarski
                                                        Julia A. Bannon
                                                        Office of the City Attorney
                                                        Aurora Municipal Center, Suite 5300
                                                        15151 East Alameda Parkway
                                                        Aurora, Colorado 80012
                                                        Telephone: (303) 739-7030
                                                        Facsimile: (303) 739-7042
                                                        E-mail: cpiekars@auroragov.org
                                                                 jbannon@auroragov.org
                                                        ATTORNEYS FOR DEFENDANTS




                                                   2
Case 1:19-cv-03347-RBJ-SKC Document 26 Filed 07/13/20 USDC Colorado Page 3 of 3




                                                      s/ Ann B. Smith
                                                      Ann B. Smith
                                                      VAUGHAN & DeMURO
                                                      111 South Tejon, Suite 545
                                                      Colorado Springs, CO 80903
                                                      Telephone: (719) 578-5500
                                                      Facsimile: (719) 578-5504
                                                      E-mail: asmith@vaughandemuro.com
                                                      ATTORNEY FOR OFFICER
                                                      DEFENDANTS


                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I electronically filed the foregoing
  DEFENDANTS' RESPONSE TO PLAINTIFF'S MOTION TO DETERMINE IF PROCESS
  WAS SERVED ON DEFENDANTS PROPERLY with the Clerk of the Court using the
  CM/ECF system which will send notification of such filing to the following email addresses:

  none

  and I hereby certify that I have mailed or served the document or paper to the following non-
  CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-participant's
  name:

  Wyatt T. Handy                              (E-MAIL)
  P.O. Box 221531
  Denver, CO 80222
  w.t.handyjr@gmail.com



                                                      s/ Cindy Selden__




                                                 3
